UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1464



HELENA GARMAI GANT,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A46-478-598)


Submitted:   October 20, 2004             Decided:   October 29, 2004


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Emily Anne Radford, Assistant Director, Isaac R. Campbell, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Helena Garmai Gant, a native and citizen of Liberia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of her

application for asylum and withholding of removal.               The Board

affirmed the ruling of the immigration judge that Gant was not a

credible witness.    Gant contends that her testimony was credible

and   corroborated   and   was   therefore     sufficient   to   establish

eligibility.    To   obtain   reversal    of   a   determination   denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”            INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).             We have reviewed the

evidence of record and conclude that Gant fails to show that the

evidence compels a contrary result.

           Nor can Gant show that she was entitled to withholding of

removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

          We deny the petition for review.         We dispense with oral

argument because the facts and legal contentions are adequately


                                  - 2 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                  PETITION DENIED




                              - 3 -